926 P.2d 318 (1996)
324 Or. 369
Walter HUSS, Petitioner,
v.
Theodore R. KULONGOSKI, Attorney General, State of Oregon, Respondent, and
Lois Backus and Bill Sheppard, Intervenors.
SC S43578.
Supreme Court of Oregon.
Submitted on the Record September 25, 1996.
Decided November 21, 1996.
Terrance L. McCauley, Estacada, filed the petition for petitioner.
Richard D. Wasserman, Assistant Attorney General, Salem, filed the answering memorandum for respondent. With him on the memorandum were Theodore R. Kulongoski, Attorney General, and Virginia L. Linder, Solicitor General, Salem.
Per A. Ramfjord and Scott J. Kaplan, of Stoel Rives, L.L.P., Portland, filed the memorandum for intervenors.
Before CARSON, C.J., and GILLETTE, VAN HOOMISSEN, FADELEY and DURHAM, JJ.[*]
PER CURIAM.
This is an original proceeding in which petitioner challenges the ballot title for a proposed initiative measure. Petitioner submitted written comments about the Attorney General's draft ballot title in a timely manner, pursuant to ORS 250.067(1). Accordingly, petitioner is entitled to seek a different title in this court. ORS 250.085(2). Petitioner also is the chief petitioner for the proposed measure.
We have considered each of petitioner's arguments concerning the Attorney General's ballot title. We conclude that none demonstrates a failure on the part of the Attorney General to comply substantially with the requirements set forth in ORS 250.035. See ORS 250.085(5) (establishing that standard of review for this court). We therefore certify the following ballot title for Elections Division No. 11:

AMENDS CONSTITUTION: VESTS LEGAL RIGHTS IN EMBRYOS, FETUSES, THUS BANNING ALL ABORTIONS
RESULT OF "YES" VOTE: "Yes" vote gives human embryos and fetuses full legal rights, thus banning all abortions.
RESULT OF "NO" VOTE: "No" vote retains existing legal rights for human embryos, fetuses, existing legal protections for abortions.
SUMMARY: This measure would amend the Oregon Constitution. It would give all human embryos and fetuses the same legal rights, privileges and immunities held by people after birth. The measure thus would ban all abortions and certain birth control measures. It also would subject any person who negligently, recklessly, knowingly or intentionally harms any fetus or embryo to civil or criminal liability.
Ballot title certified. This decision shall become effective in accordance with ORAP 11.30(10).
NOTES
[*]  Graber, J., did not participate in the consideration or decision of this case.